Citation Nr: 1825827	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a May 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In December 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable rating for bilateral hearing loss. The Veteran was last afforded a VA examination in May 2014. The Veteran testified during the December 2016 Board hearing that his bilateral hearing loss has worsened during the pendency of this appeal. When a veteran reports that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Therefore, a new VA examination must be obtained. 

Furthermore, VA treatment records dated in June 2013 refer to an audiological examination but do not include the actual audiometric results. As audiometric test data are relevant to the claim for an increased rating for bilateral hearing loss, remand is required to obtain the audiometric test results from June 2013. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain audiometric test results from the June 2013 VA audiology consult.  

2. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his hearing loss, to specifically include ALL VA AUDIOGRAMS NOT ALREADY IN THE RECORD.

3. Schedule the Veteran for an examination with an appropriate VA clinician to determine the current nature and severity of the Veteran's bilateral hearing loss disability. The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician. Any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review.

	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




